El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
En una acción en cobro de dinero establecida por An-drés Quintana Beyes contra Buenaventura Fuster, se em-bargó, anotándose en el registro, la participación de un treinta por ciento que el demandado tenía sobre cierta finca rústica.
La corte dictó sentencia a favor del demandante, ella se ejecutó y en el acto de la subasta se adjudicó dicha partici-pación al acreedor.
*216Posterior al embargo el demandado vendió el condomi-nio embargado a Emilia Mollá, inscribiéndose este traspaso en el registro. Entonces el demandante, Paciendo uso del artículo 71 de la Ley Hipotecaria, acudió a la corte y ob-tuvo la cancelación de tal inscripción. Mas luego al presen-tarse el mandamiento de la corte al registro, el registrador denegó la cancelación, expresando en la nota lo siguiente:
“Denegada la cancelación de este documento por aparecer del Registro anotado por 120 días a favor de Don Lucas Marrero un derecho de arrendamiento desde el día primero del corriente año, al folio 156 vto. del tomo 10 de Yillalba, finca 32 duplicado, anota-ción D, y no resultar de este mandamiento de cancelación que haya sido notificado dicho arrendatario a los efectos del apartado 3 del art. 71 de la Ley Hipotecaria, tomándose anotación por 120 días de acuerdo con la ley, al folio 158 vto. del tomo 10 de Yillalba, finca número 32 duplicado, anotación letra E. Ponce, P. R., 4 de febrero de 1926.” ,,
En su alegato el registrador sostiene en síntesis el derecho primario de Marrero por haberse presentado la escritura de arrendamiento con anterioridad al mandamiento ordenando la cancelación de la inscripción de dominio a nombre de Emilia Mollá y porque sus funciones no le permiten cancelar una inscripción por manifestaciones de una sola parte en otro contrato que contradice el primero.
La autoridad de G-alindo y Escosura a que alude el re-gistrador no es para tenerse en cuenta porque el comenta-rio de esos tratadistas se refiere al artículo 71 de la Ley Hipotecaria española que empezó a regir en las Antillas en mayo 1, 1880, y que más-tarde fue modificado en la Ley Hi-potecaria que se promulgó para Puerto Rico en julio 14, 1893, y la cita que hace de Morell más bien le es adversa, porque precisamente trata de la modificación que se hizo" en la ley de Ultramar ampliando el artículo 71 y terminando de este modo la discusión en cuanto a la necesidad en que se encontraba un acreedor obligándosele a ir- al juicio ordi-*217.nario para concelar el traspaso que durante la anotación -del embargo hiciera el deudor a terceras personas.
Así, pues* aunque la resolución de la corte inferior orde-nando la cancelación se presentó al registro dentro de los 320 días que duraban los efectos de la anotación a favor de Marrero, ello no podía tener consecuencias legales en cuanto .a Quintana porque Marrero no tenía más derechos que los que se derivasen del título de Mollá, o sea, de su compra a “Fuster,” quedando sujeto dicho traspaso a los efectos de la primitiva anotación de embargo que se había hecho en el pleito seguido contra Fuster por el recurrente. De manera que habiendo obtenido el último la cancelación de aquel tras-paso, en virtud del procedimiento que establece el artículo 71 de la Ley Hipotecaria, ello ipso jure llevaba consigo la •cancelación de la anotación a favor de Marrero, quien por el registro tenía conocimiento implícito (constructive notice) •de los derechos de Quintana. Y el efecto de tal conoci-miento legal parece evidente porque sería injusto que una vez que Quintana obtuvo la cancelación del traspaso del do-' minio que hizo el deudor a Mollá, después de haber el pri-mero anotado su embargo, que se obligara al acreedor a empezar de nuevo cada vez que las terceras personas a quie-nes el deudor había hecho la enajenación, constituyeran a su vez un gravamen sobre el inmueble o hicieran un nuevo traspaso del mismo. Esto no tendría solución de continui-dad o crearía una situación indefinida, lo cual queda evi-tado mediante las disposiciones del artículo 71.

Por todo lo cuál, debe revocarse la nota del registrador y ordenarse la cancelación.